EXHIBIT 10.XX

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT, effective on the 15th day of August, 2002,
by and between MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY (“Merc-Safe”),
Mercantile Capital Advisors, Inc. (“Mercantile Capital”) (collectively the
“Employer”), corporations of the State of Maryland, Two Hopkins Plaza,
Baltimore, Maryland 21201, and Kevin A. McCreadie, hereinafter referred to as
“Executive”.

 

WHEREAS, Employer is engaged in the banking, trust and investment management
business, and Executive has special skills and talents in that business; and

 

WHEREAS, Employer has employed Executive on the terms provided herein, and
Executive, in turn, has accepted full-time employment with Employer according to
such terms.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the parties do hereby agree as follows:

 

1.             Office of Executive.  Executive will serve as Chief Investment
Officer, Investment and Wealth Management Division of Merc-Safe, and Chief
Investment Officer of Mercantile Capital and will report directly to the
Chairman, Investment and Wealth Management of Merc-Safe, and the Chairman of the
Board, Mercantile Capital, respectively.  These offices may be changed during
the term of this Agreement by mutual consent of the parties.

 

2.             Term.  The term of this Agreement shall begin on August 15, 2002,
and shall terminate on August 1, 2005; provided that the termination date shall
be extended (but not beyond Executive’s retirement date) for one additional year
on August 1, 2005, and on August 1st of each succeeding year, unless either
Employer or Executive on or before the immediately preceding December 31
declines such an extension by written notice to the other party.

 

3.             Compensation.  Executive shall be paid a base annual salary as
determined by the Board of Directors of Merc-Safe from time to time, at a rate
of not less than $475,000 per calendar year, subject to withholding for
appropriate items. Executive shall be eligible for such annual bonus amounts as
the Board of Directors of Merc-Safe may in its discretion award, up to $375,000.
Recommendations as to salary and bonus will be made to the Board of Directors by
the Board’s Committee on Executive Compensation, Promotion and Retirement.

 

4.             Other Benefits.  Executive shall be entitled to participate in,
and to receive benefits under, any long-term incentive plan, deferred
compensation plan, qualified

 

1

--------------------------------------------------------------------------------


 

retirement plan, profit sharing plan, savings plan, group life, disability,
sickness, accident and health programs, or any other benefit plan or arrangement
made available by Employer to its executive officers generally (other than the
Mercantile Bankshares Corporation Annual Incentive Compensation Plan), subject
to and on a basis consistent with the terms, conditions and overall
administration of each such plan or arrangement.

 

5.             Grants of Restricted Stock.  Subject to the approval of the
Compensation Committee of the Board of Directors of Mercantile Bankshares
Corporation (“Mercshares”), which approval Management of Employer will
recommend, Executive:

 

1)             will receive a grant of 10,000 restricted shares of common stock
of Mercshares, which shares shall vest entirely three (3) years from Executive’s
date of employment.

 

2)             if he is actively employed by Employer on December 31, 2003, will
receive a grant of 10,000 restricted shares of common stock of Mercshares, which
shares shall vest entirely three (3) years after December 31, 2003.

 

The restricted shares referred to herein shall only vest if Executive is
actively employed by Employer on the dates of vesting. Otherwise the grants of
restricted shares shall lapse. Furthermore, the grants will become effective
only upon the execution and delivery of, and will be subject to the terms of,
restricted stock agreements to be approved by counsel and entered into between
Mercshares and Executive and, to the extent necessary, by Employer.

 

6.             Expenses.  Employer shall reimburse Executive for all reasonable
expenses incurred by Executive in connection with the business of the Employer,
including expenses for entertainment, travel and similar items. Executive shall
submit to Employer substantiation for reimbursable expenses.

 

7.             Vacation.  Executive shall be entitled to a minimum of four weeks
vacation each year.

 

8.             Scope of Employment.  Executive shall perform the duties of Chief
Investment Officer, Investment and Wealth Management Division of Merc-Safe and
Chief Investment Officer of Mercantile Capital or any designated successor
divisions, and for affiliates defined by Employer.  Executive agrees to serve
with undivided loyalty to Employer and to devote all of his working time and
efforts in performance of such duties, except for attention to personal
investments, participation in family business enterprises, outside
directorships, and public service commitments, provided that none of the
foregoing shall unreasonably interfere with his principal employment. Employer
shall provide Executive with suitable office, secretarial and other support
assistance appropriate to his position.

 

9.             Early Termination.  This Agreement shall terminate prior to its
specified expiration, as may be extended from time to time, on the occurrence of
the death of Executive, or termination by the Employer for good cause.  For
purposes of this

 

2

--------------------------------------------------------------------------------


 

Agreement, good cause shall be limited to proven or admitted fraud or material
illegal acts by Executive or a breach of any of Executive’s covenants of
undivided loyalty to and the performance of duties for Employer, as set out in
Section 7 of this Agreement.  In addition, if Executive is unable to perform his
duties of office by reason of illness or incapacity for a period of more than
one hundred eighty (180) consecutive days, Employer shall be entitled to remove
Executive from some or any of his offices; provided that Employer shall restore
Executive to any such office if he shall become able to perform the duties of
any such office at any time within the three hundred sixty-five (355) days next
following his removal from any such office.  Notwithstanding the provisions of
Section 3 of this Agreement, in the event of Executive’s long-term disability as
defined under Employer’s Disability Insurance Plan, Executive shall be
compensated as provided under such Plan and shall not receive his base salary or
earn any bonus under this Agreement for the period of time that such disability
shall continue.

 

In the event that this Agreement is terminated for good cause as herein
provided, all obligations hereunder of Employer to Executive (other than for
reimbursement of expenses incurred by Executive prior to termination and any
employee benefits that are not extinguished by termination for cause) shall also
simultaneously terminate forthwith.

 

In the event that Employer terminates Executive’s employment without good cause
during the original or any extended term of this Agreement, all benefits
(including salary and the average of bonus awards during the term of this
Agreement) to Executive provided for in this Agreement shall continue until the
expiration of the remaining term of this Agreement.  To the extent that it shall
not be practicable or legally feasible to continue any such benefit in the form
provided for in this Agreement, Employer may provide an equivalent benefit in
some other form or may pay or provide to Executive the economic value of such
benefit.

 

10.           Non-Competition.  Executive agrees that upon termination of his
employment with Employer, he shall not engage in the State of Maryland or in
contiguous states, or the District of Columbia, or in any other state in which
any offices are maintained by Mercshares, Merc-Safe or affiliated entities, as
an employee of, consultant to, or in any other comparable capacity with, any
other banking institution, bank holding company, financial holding company, or
entity engaged in furnishing investment advice or investment management
services, for a period of six months following such termination.  Executive
agrees that Employer shall be entitled to injunctive relief, in lieu of or in
addition to damages, for a violation by Executive of the Prime rate ovisions of
this Section 9.

 

11.           Successors.  This Agreement shall be binding upon and inure to the
benefit of all successors of Employer, whether by merger, consolidation,
reorganization, share exchange, transfer of assets or otherwise.  This Agreement
shall not be otherwise assignable by Employer except with the prior written
consent of Executive. Executive shall not assign his rights or duties under this
Agreement, except (a) as provided in Section 1 of this Agreement, and (b) as
provided under any employee or executive benefit plan with Employer relating to
Executive.

 

3

--------------------------------------------------------------------------------


 

12.           Notices.  All notices called for under this Agreement shall be in
writing addressed to Employer at Two Hopkins Plaza, Baltimore, Maryland 21201,
Attention:  Corporate Secretary, and to Executive at Two Hopkins Plaza,
Baltimore, Maryland 21201, or to such other address as either party may
designate to the other in writing from time to time.  Any such notice shall be
effective when received or two (2) business days after mailing, postage prepaid,
by first class, certified or registered mail, return receipt requested.

 

13.           Entire Agreement.  This Agreement represents the entire agreement
between the parties, and all prior representations, agreements and
understandings between the parties as to its subject matter are of no further
force or validity.

 

14.           Amendments.  Any amendments to this Agreement must be in writing
signed by both parties hereto.

 

15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Maryland, without reference to
principles of conflict of laws.

 

16.           Headings.  The headings used in this Agreement are solely for
convenience and are not to be used in the construction or interpretation hereof.

 

17.           Severability.  In the event that one or more of the provisions of
this Agreement are found to be unenforceable or illegal, the remaining
provisions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement, as of the day and year first above written.

 

WITNESS:

 

 

 

 

 

 

SEAL)

 

 

Kevin A. Mccreadie

 

 

 

 

ATTEST:

MERCANTILE-SAFE DEPOSIT

 

AND TRUST COMPANY

 

 

 

 

 

 

By:

 

(SEAL)

DENNIS W. KREINER

WALLACE MATHAI-DAVIS

Senior Vice President and

Chairman, Investment and Wealth

Assistant Secretary

Management

 

4

--------------------------------------------------------------------------------


 

ATTEST:

 

MERCANTILE CAPITAL ADVISORS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

DENNIS W. KREINER

 

WALLACE MATHAI-DAVIS

Secretary

 

Chairman of the Board

 

5

--------------------------------------------------------------------------------